                         UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

           Chambers of                                           Martin Luther King Jr, Federal Bldg.
     STEVEN C. MANNION                                                   & U.S. Courthouse
 United States Magistrate Judge                                           50 Walnut Street
                                                                         Newark, NJ 07102
                                                                           (973) 645-3827



                                           July 22, 2019


                                       LETTER OPINION-ORDER


           Re:     D.E. 9 Motion to Appoint Pro Bono Counsel
                   Cango v. Bergen County Jail Administrator, et al.
                   Civil Action No. 18-cv-10151 (KM)(SCM)


  Dear Litigants:
         This matter comes before the Court upon review of Plaintiff Eugeny Cango’s (“Mr.
 Cango”) Motion to Appoint Pro Bono Counsel. 1 The Court has reviewed Mr. Cango’s Motion and
 for the reasons set forth herein it is DENIED.


I.      MAGISTRATE JUDGE AUTHORITY

         Magistrate judges are authorized to decide any non-dispositive motion designated by the
 Court. 2 This District specifies that magistrate judges may determine all non-dispositive pre-trial
 motions which includes motions to appoint pro bono counsel. 3 Decisions by magistrate judges
 must be upheld unless “clearly erroneous or contrary to law.” 4




  1
      (ECF Docket Entry No. (“D.E.”) 9).
  2
      28 U.S.C. § 636(b)(1)(A).
  3
   L. CIV. R. 72.1(a)(1). See e.g., Tormasi v. Hayman, No. CV 08-4950, 2010 WL 11531088, at
  *2 (D.N.J. Sept. 14, 2010) (decision of magistrate judge on motion to appoint pro bono counsel
  affirmed).
  4
      § 636(b)(1)(A).
II.      DISCUSSION AND ANALYSIS

          District courts are granted broad discretion to appoint attorneys to represent indigent civil
  litigants, 5 but civil litigants possess neither a constitutional nor a statutory right to appointed
  counsel. 6 Moreover, though Congress has empowered district courts to “request” counsel for civil
  litigants, courts cannot “require” an unwilling attorney to serve as counsel. 7
           This Court must therefore “take note of the significant practical restraints on the district
   courts’ ability to appoint counsel: . . . the lack of funding to pay appointed counsel; and the limited
   supply of competent lawyers who are willing to undertake such representation without
   compensation.” 8
           When evaluating a request for the appointment of pro bono counsel, a district court should
  first determine whether the plaintiff’s claim “has arguable merit in fact and law.” 9
           The Third Circuit has articulated an analytical framework that district courts must use in
  exercising their discretion. 10 The analysis begins with a threshold assessment of the merits of the
  case. 11
          If the court first finds “some arguable merit in fact and law,” then it must go on to weigh a
  series of considerations known as the Tabron post-threshold factors. 12 These factors include: (1)
  the plaintiff’s ability to present his case; (2) the complexity of the legal issues involved; (3) the
  extent of factual discovery and the plaintiff’s ability to investigate and to comply with complex
  discovery rules; (4) the extent to which the case may turn on credibility determinations; (5) whether



   5
       28 U.S.C. § 1915 (d), (e)(1).
   6
    Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002) (citing Parham v. Johnson, 126 F.3d
   454, 456-67 (3d Cir. 1997)).
   7
    Id. (citing 28 U.S.C. § 1915 (e)(1)); see also Christy v. Robinson, 216 F. Supp. 2d 398, 406 n.
   16 (D.N.J. 2002) (citing Mallard v. United States Dist. Court for Southern Dist. of Iowa, 490
   U.S. 296, 301-02 (1989)).
   8
       Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993).
   9
       Id. at 155.
   10
        See Montgomery v. Pinchak, 294 F.3d 492 (3d Cir. 2002); Parham v. Johnson, 126 F.3d 454
      (3d Cir. 1997); Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993).
   11
        Montgomery, 294 F.3d at 498-99 (citing Tabron, 6 F.3d at 155; Parham, 126 F.3d at 457).
   12
        Id. at 499.
expert testimony will be required; and (6) whether the plaintiff can afford counsel on his or her
own behalf. 13
       For the purpose of evaluating these threshold factors, the Court assumes “solely for the
purpose of this Application” that Mr. Cango’s case has “some arguable merit in fact and law.”14
The Court, however, need not undertake a detailed analysis of this point because application of the
Tabron post-threshold factors overall weighs against appointment of pro bono counsel at this time.
          1. Mr. Cango’s Ability to Present His Case

        The first factor has been identified as “perhaps the most significant.” 15 For this factor the
Court considers Mr. Cango’s “education, literacy, prior work experience, and prior litigation
experience....” 16 As additional guidance, the Third Circuit has noted that courts should consider
Mr. Cango’s ability to present his case “[i]n conjunction with . . . the difficulty of the particular
legal issues.” 17

        Although Mr. Cango claims to have learning disabilities, he has completed one semester
of college, during which he maintained a 4.0 grade point average. Furthermore, his filings with the
Court reflect his literacy and a general understanding of the litigation process. 18 For example,
without the aid of counsel, Mr. Cango has submitted a detailed complaint and has demonstrated
an understanding of the claims he alleges against Defendants. 19
       Mr. Cango’s lack of formal legal training is not sufficient grounds to warrant the
appointment of counsel. 20 At present, it does not appear that Mr. Cango’s ability to pursue his
claims and present his case has been significantly impeded by his professed limitations. For the
foregoing reasons, the first Tabron factor weighs against appointment.



13
     Tabron, 6 F.3d at 156; see also Parham, 126 F.3d at 461.
14
     Montgomery, 294 F.3d at 499.
15
     Id. at 501.
16
     Id. (citations omitted) (citing Tabron, 6 F.3d at 156).
17
     Tabron, 6 F.3d at 156; see also Montgomery, 294 F.3d at 502.
18
     (D.E. 1); (D.E. 2); (D.E. 4); (D.E. 6); (D.E. 9).
19
     (D.E. 1).
20
  See, e.g., Hooks v. Schultz, No. 07-5627, 2010 WL 415316, at *1 n.2 (D.N.J. Jan. 29, 2010)
(noting that a formal lack of legal training alone is not sufficient grounds for the appointment of
counsel as “it is a limitation held in common by most pro se parties”) (citation omitted).
          2. The Legal Complexity of the Case

        The second Tabron factor concerns the complexity of the particular legal issues. To assess
the complexity of legal issues for purposes of appointing counsel, “courts must still look to the
proof going towards the ultimate issue and the discovery issues involved.” 21 The Third Circuit has
stated that “where the law is not clear, it will often best serve the ends of justice to have both sides
of a difficult legal issue presented by those trained in legal analysis.” 22
       The Court finds that Mr. Cango’s factual claims are easy to understand, and the legal issues
involved are relatively straightforward. As a result, the second Tabron factor also weighs against
appointment.


          3. The Degree to Which Factual Investigation Will be Necessary

       The third Tabron factor is the degree to which factual investigation will be necessary and
Mr. Cango’s ability to pursue an investigation. Mr. Cango has been intimately involved with the
events surrounding and leading up to the filing of his complaint. There is no indication that Mr.
Cango would be incapable of undertaking the necessary factual investigation. Therefore, the third
Tabron factor weighs against appointment.


          4. The Extent to Which the Case is Likely to Turn on Credibility Determinations

        The fourth Tabron factor is the extent to which the case is likely to turn on credibility
determinations. Because “it is difficult to imagine a case that does not” rely, in some measure, on
witness credibility, courts look to whether the case at hand will become “solely a swearing
contest.” 23 Based on the initial pleadings, this matter does not appear to hinge on credibility
determinations. Further, because the factors overall weigh against appointment, it is unnecessary
to further evaluate the potential credibility issues.


          5. Whether the Case will Require Testimony from Expert Witnesses

      The fifth Tabron factor is whether the case will require testimony from expert witnesses.
This matter involves claims arising under 42 U.S.C. § 1983 and N.J.A.C. 10:6-2. Based on the

21
     Parham, 126 F.3d at 459.
22
     Tabron, 6 F.3d at 156.
23
     Parham v. Johnson, 126 F.3d 454 (3d Cir. 1997).
factual allegations plead in Mr. Cango’s complaint, it does not appear likely that this case will
require expert witness testimony. Moreover, Mr. Cango does not indicate that he will require
expert testimony in the instant motion. Thus, the fifth Tabron factor currently weighs against
appointment.


          6. Mr. Cango’s Capacity to Retain Counsel on His Own Behalf

       Finally, the sixth Tabron factor is Mr. Cango’s capacity to retain counsel on his own behalf.
The Court acknowledges that Mr. Cango is an indigent prisoner and his representations that he has
made efforts to retain an attorney. 24 Therefore, this factor weighs in favor of appointment.
However, this factor alone is not enough to justify an order of appointment absent satisfaction of
other Tabron post-threshold factors.
        The Court is, as always, sympathetic to any disadvantages of the parties that come before
it. Accordingly, the Court will closely monitor the considerations raised by Mr. Cango’s Motion
for Pro Bono Counsel throughout case management and, as the case moves forward, it may
exercise its discretion to appoint counsel sua sponte should any of the above discussed
considerations change. 25
        As the Tabron factors weigh against appointment at this time, Mr. Cango’s motion is
denied without prejudice. Mr. Cango may petition the Court for appointment of pro bono counsel
again if his case survives dispositive motion practice, advances to trial, or if other circumstances
warrant such a need in the future.
The Clerk of Court shall mail a copy of this Order to Mr. Cango.
                 IT IS SO ORDERED.




                                                    7/22/2019 6:50:44 PM



Original: Clerk of the Court
Hon. Kevin McNulty, U.S.D.J.
cc: All parties


24
     (D.E. 9).
25
     See Tabron, 6 F.3d at 156; Christy, 216 F. Supp. 2d at 406.
Eugeny Cango
1152758/SBI#614
Mid-State Correctional Facility
P.O. Box 866 Range Road
Wrightstown, NJ 08562
